
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.48



LEASE AGREEMENT


        THIS LEASE, made this 27th day of November 2002, by and between Herbst
Grandchildren's Trust (hereinafter "Lessor"), and Herbst Gaming, Inc.
(Hereinafter "Lessee").

        WITNESSETH: that the Lessor in consideration of the rent herein
specified to be paid by the Lessee, and the covenants and conditions herein
mentioned, does hereby lease, let and demise, unto Lessee, and the Lessee does
hereby rent from the Lessor that certain real property along with all
improvements thereto, which include a warehouse and office building, as well as,
a convenience store, situated in the County of Clark, State of Nevada, whose
street addresses are 5775 S. Polaris and 3475 W. Russell Road, Las Vegas, Nevada
89118, as well as, that certain piece of unimproved property whose street
address is 3560 W. Russell Road, Las Vegas, Nevada 89118 (Hereinafter
collectively the "Property") and whose legal descriptions are attached hereto as
Exhibit "A" & "B".

        TO HAVE AND TO HOLD the same unto the said Lessee, its successors and
assigns for the period and upon the terms and conditions hereinafter set forth.

        THIS INDENTURE OF LEASE is made by the Lessor and accepted by the Lessee
upon each of the following terms and conditions, namely:

        1.    TERM:    This Lease shall be a ten (10) year lease commencing on
November 27, 2002.

        2.    RENTAL:    The Lessee agrees to pay to the Lessor as rental for
the Property the sum of Forty-Three Thousand Five Hundred and Twenty Five and
15/100 ($43,525.15) per month on the first of each month for the duration of
said lease.

        3.    RIGHTS & TITLE:    Lessee agrees that buildings and improvements
hereafter located or erected on premises at any time during the term of his
Lease, or extension thereof, shall be and remain property of Lessor and Lessee
shall have no title, rights or interest in said buildings and improvements other
than such interest granted hereby.

        4.    QUIET POSSESSION:    Lessor hereby covenants, warrants, and agrees
that at all times during the term hereof, provided Lessee is not in default
hereunder, Lessee shall have the full, peaceful and quiet possession of the
Property, and, further that Lessor has full right and power to make and enter
into this lease.

        5.    TAXES AND UTILITY CHARGES:    Lessee agrees to pay all real taxes,
and assessments which may be levied against the improvements thereon and any
personal property and trade fixtures located therein and will pay charges for
light, power and other public utilities used by it in connection with the use of
the Property.

        6.    ALTERATIONS:    The Lessee agrees that before commencing any
construction work on said premises or making any alterations on improvements
placed upon the Property that he will notify Lessor in order that a notice of
non-responsibility may be posted on the Property and recorded in accordance with
the provisions of the Mechanic's Lien Law of the State of Nevada.

        7.    REQUIREMENTS FOR ALTERATIONS:    Lessee covenants and agrees that
such alterations and/or changes shall be at his sole cost and expense and that
prior written consent of the Lessor shall be obtained therefore; and provided
that such changes and alterations shall conform with building codes and zoning
regulations now or hereinafter legally effective, and promulgated by the State,
County or Municipal authorities.

        8.    REPAIRS:    Lessee agrees, at his cost and expense, to maintain
and keep in good order, condition and repair the service station and all
ancillary buildings or improvements to be constructed

1

--------------------------------------------------------------------------------


thereon by Lessee and all fixtures and equipment, including visible plumbing and
electrical fixtures. The Lessee agrees to keep the Property clean and to have no
nuisance, unsightly rubbish, or to commit or cause to be committed by its
employees, and/or sub-tenants, any violation of the laws, rules or regulations
of the State, County or Municipal Board of Health or appropriate sanitary
agency.

        9.    TITLE TO FIXTURES:    All fixtures and other property and
materials installed in the building on the Property by the Lessee shall be and
remain the property of the Lessee, and at the expiration of the Lease, the
Lessee may, within thirty (30) days, remove from said premises all of such
fixtures, property, and materials, provided that all expenses connected with the
removal thereof shall be at the expense of the Lessee. The Lessee further agrees
to repair at his sole expense all damage that may result from the removal of
such building, fixtures and other property and to restore the Property to the
condition in which they were prior to the start of construction and that no
building or improvements placed upon said premises by Lessee shall be removed
during the term of this Lease or extension thereof without the consent of Lessor
first had and obtained.

        10.    LIABILITY AND FIRE INSURANCE:    The Lessor shall require the
Lessee to carry, maintain and have in full force and effect fire, workmen's
compensation, public liability, and product liability insurance with a
recognized insurance company authorized to transact business in the State of
Nevada for the benefit of the Lessor and Lessee, and for the protection of all
persons who may suffer injury while in, on or about the Property. Said policy
shall carry an amount of coverage for injury to one person in any one accident
in the sum of One Hundred Thousand Dollars ($100,000.00) and for more injury to
more than one person in any one accident in the sum of Three Hundred Thousand
Dollars ($300,000.00). Lessor shall be furnished with copies of said policies
and all endorsements thereto.

        The Lessee shall carry insurance against loss by destruction of the
Property caused by fire, explosion or other action of the elements, except loss
caused by earthquake, equal to ninety per cent (90%) of the value of the
improvements.

        11.    COMPLIANCE WITH THE LAW:    The Lessee shall conduct his business
in such manner as will comply with all requirements of all State, Federal,
County and Municipal authorities, appertaining to the business conducted upon
the Property, and Lessee shall not permit the Property to be used for any
unlawful purposes.

        12.    DEFAULT:    In the event Lessee shall be in default in the
payment of any rent herein reserved, or in the performance of any of the
covenants or conditions of this Lease to be kept and performed by the Lessee,
and such default shall continue for thirty (30) days from and after service upon
the Lessee of written notice of such default, signed by the Lessor or their duly
authorized agents, then and in any such event, the Lessor may, at their option
declare this Lease terminated and repossess themselves of the Property and take
such action or pursue such remedy as may be permitted under the law of the State
of Nevada. However, if Lessee commences the necessary work to cure said default
before the expiration of the thirty (30) days, but the work takes in excess of
thirty days, then Lessor shall not be allowed to declare this Lease terminated.

        13.    LIENS:    The Lessee agrees that he will, at all times, save the
Lessor and keep it blameless and the Property free and harmless of and from any
liability on account of or in respect to any mechanic's liens or liens in the
nature thereof, for work and labor done, or materials furnished at the instance
and request of the Lessee, in, on or about the Property; provided, however, that
the Lessee shall have the right to contest the claim of such lien, in which
event the Lessee shall, at his expense, furnish to the Lessor a sufficient
surety bond executed by a reputable and responsible surety company, in at least
double the amount of such claim of such lien, conditioned upon the diligent
prosecution of such defense, and to hold the Lessor from and clear of all loss,
costs, damages, and expenses of every kind and nature, arising either directly
or indirectly out of said contest, and to pay any judgment that may be obtained
forthwith upon the same being entered.

2

--------------------------------------------------------------------------------


        14.    ATTORNEYS FEES:    In the event of litigation arising from
default in performance of any of the provisions of this Lease by either the
Lessor or Lessee, the prevailing party in such litigation shall be entitled to
receive from the other party reasonable attorney fees and costs of action
incurred in connection with said litigation. In the event that either Lessor or
Lessee shall by reason of acts of omission or commission in violation of the
terms of the Lease, be made a party to any litigation commenced by a person
other than the parties hereto, then such party performing the said act or
suffering the said omission shall pay all costs, expenses and reasonable
attorney fees incurred by the other party which arise from or are in connection
with such litigation.

        15.    INDEMNIFICATION:    Lessee shall indemnify and hold harmless
Lessor and its agents, servants, employees and representatives from and against
all claims, damages, losses and expenses, including attorneys' fees arising out
of or resulting from Lessee's occupancy, provided however, that Lessor, its
agents, employees, representatives, successors, or assigns are not negligent
with regards to same. This Paragraph shall have full force and effect upon
execution of this Lease Agreement.

        16.    ASSIGNMENT:    The Lessee shall not have the right to assign this
Lease or hypothecate the same without first receiving the written consent of the
Lessor, which consent shall not unreasonably be withheld. Lessee shall have the
right to sublet any portion of the Property, providing that the tenancy of such
sub-tenant shall be subject to all the terms, covenants and conditions of this
Lease.

        17.    WAIVER:    The waiver of either party of any of the covenants
herein contained shall not be deemed a waiver of such party's right to enforce
the same or any other covenant contained herein.

        18.    HOLDING OVER:    If the Lessee shall hold over the Property
beyond the term herein specified, or any renewal thereof, with the consent,
express or implied of the Lessor such holding over shall be construed to be a
month-to-month tenancy, unless otherwise mutually agreed upon.

        19.    PHRASE INTERPRETATION:    The term "Lessor" shall include the
singular, if necessary. The term "Lessee" or the phrase "the term hereof" shall
include any renewal or renewal thereof where permitted by the context hereof.

        20.    PRINCIPAL PLACE OF BUSINESS FOR NOTICES:    Any and all notices
shall be forwarded to the following addresses:

Lessor:

Herbst Grandchildren's Trust
5195 Las Vegas Blvd. South
Las Vegas, Nevada 89119
Attn: Jerry E. Herbst, Trustee

Lessee:

Herbst Gaming, Inc.
5195 Las Vegas Blvd. South
Las Vegas, Nevada 89119
Attn: Timothy Herbst, Vice President

        21.    NO OTHER AGREEMENTS:    Both parties hereby certify and declare
that neither party has made any representations nor agreements to or with any
other party in addition to, or in conflict with the terms, covenants and
conditions hereof, and this Lease contains all of the terms, covenants and
conditions and representations between the parties upon the subject matter
hereof.

        22.    TERMINATION OF LEASE IF LEGAL PROCEEDINGS FILED:    If, at any
time during the term hereof, proceedings in bankruptcy shall be instituted by or
against the Lessee and result in an adjudication of bankruptcy, or if the Lessee
shall file or any creditor shall file, or any person shall file any Petition in
Bankruptcy under Chapters 10 or 11 of the Bankruptcy Act of the United States of

3

--------------------------------------------------------------------------------


America as such act is now in force or as same may be amended, and shall be
judicially approved, or if a Receiver of the business or assets of the Lessee
shall be appointed and if such appointment be not vacated within sixty (60) days
after notice thereof to Lessee, or if a general assignment is made by the Lessee
for the benefit of creditors, or any sheriff, Marshall, constable, or other duly
constituted public official take possession thereof by authority of any
attachment or execution proceedings, and offer same for sale publicly, the
Lessor may, at its option, in either or any of such events, without notice to
Lessee or any other person or persons, immediately recapture and take possession
of the Property and terminate this Lease with or without the process of law,
such process being expressly waived by Lessee.

        23.    CARE OF PREMISES:    Lessee agrees that it will water, cultivate,
trim and keep in a neat condition any shrubs, plants or lawn planted on the
Property and will keep the parking areas and black top in a neat and clean
condition and will use for parking.

        24.    OPTION TO RENEW:    Lessee upon giving written notice to Lessor,
at least sixty (60) days prior to the date of the expiration of the term
aforesaid, provided he has faithfully complied with the terms hereof, shall have
the option of renewing this Lease for up to five (5) additional ten (10) year
terms, subject to the same terms, covenants and conditions and agreements as
contained herein other than this paragraph. The monthly rental for each renewal
term shall be determined at the time of each renewal.

        25.    TIME IS OF THE ESSENCE:    Time is of the essence in this Lease
and of each and every one of the provisions herein contained.

        26.    BINDING EFFECT:    The covenants and agreements contained in this
Lease shall be binding upon the parties hereto and upon their respective heirs,
executors, administrators, successors and assigns.

        IN WITNESS WHEREOF, the parties have caused this Lease to be executed by
their duly authorized officers as of the day and year first herein written.

LESSOR:
HERBST GRANDCHILDREN'S TRUST    
/s/ Timothy P. Herbst

--------------------------------------------------------------------------------

Timothy P. Herbst, Trustee
 
 
LESSEE:
HERBST GAMING, INC.
 
 
/s/ Edward J. Herbst

--------------------------------------------------------------------------------

Edward J. Herbst
President
 
 

4

--------------------------------------------------------------------------------

Escrow No.: 02-10-1442-CLB


EXHIBIT "A"

LEGAL DESCRIPTION


        PARCEL ONE (1):

        THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF THE SOUTHWEST QUARTER
(SW 1/4) OF SECTION 29, TOWNSHIP 21, RANGE 61 EAST, M.D.M., DESCRIBED AS
FOLLOWS:

        PARCEL TWO (2) AS SHOWN BY MAP THEREOF IN FILE 102 OF PARCEL MAPS, PAGE
73, IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

        PARCEL TWO (2):

        THE EAST HALF (E 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF THE NORTHEAST
QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW
1/4) OF SECTION 32, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA.

        EXCEPTING THEREFROM THE NORTH 40 FEET OF SAID LAND AS CONVEYED TO CLARK
COUNTY BY RESOLUTION OF RIGHT OF WAY RECORDED APRIL 7, 1956 AS DOCUMENT NO.
85856 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

        FURTHER EXCEPTING THEREFROM THE EAST 30 FEET OF SAID LAND TOGETHER WITH
THE FOLLOWING DESCRIBED AREA:

        COMMENCING AT THE NORTHWEST CORNER OF SECTION 32;

        THENCE EASTERLY ALONG THE NORTH LINE OF SAID SECTION 32, A DISTANCE OF
933.38 FEET TO A POINT;

        THENCE AT RIGHT ANGLES TO THE NORTH LINE OF SAID SECTION 32, SOUTH
01°27'19" WEST, 50 FEET TO A POINT ON THE SOUTH LINE OF THE NORTHERLY 50 FEET OF
SAID SECTION, SAID POINT BEING A POINT ON A TANGENT CURVE CONCAVE SOUTHERLY AND
HAVING A RADIUS OF 950 FEET.

        THENCE EASTERLY ALONG SAID CURVE, 67.89 FEET THROUGH AN ARC OF 4°05'41",
WITH A TANGENT OF 33.96 FEET TO A POINT ON A TANGENT LINE;

        THENCE SOUTH 84°26'59" EAST, 111.21 FEET TO A POINT ON THE WEST PROPERTY
LINE OF THE SUBJECT PROPERTY, SAID POINT BEING THE POINT OF BEGINNING;

        THENCE CONTINUING SOUTH 84°26'59" EAST, 107.66 FEET TO A POINT ON A
TANGENT CURVE CONCAVE SOUTHWEST HAVING A RADIUS OF 25 FEET;

        THENCE SOUTHEASTERLY ALONG SAID CURVE, 36.89 FEET THROUGH AN ARC OF
84°32'49" WITH A TANGENT OF 22.73 FEET TO A POINT ON THE WEST LINE OF SAID EAST
30 FEET;

        THENCE NORTHERLY ALONG SAID WEST LINE, NORTH 00°05'50" EAST, 92.46 FEET
TO A POINT ON THE NORTH LINE OF SAID SECTION 32;

        THENCE NORTH 88°32'41" WEST ALONG SAID LINE, 158.71 FEET TO A POINT ON
SAID WEST PROPERTY LINE OF THE SUBJECT PROPERTY;

        THENCE SOUTHERLY ALONG THE WEST PROPERTY LINE, 60.42 FEET TO THE POINT
OF BEGINNING, AS CONVEYED TO CLARK COUNTY FOR ROADS AND INCIDENTAL

5

--------------------------------------------------------------------------------


PURPOSES BY DEED RECORDED FEBRUARY 10, 1994 IN BOOK 940210 AS DOCUMENT NO. 00007
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

        PARCEL THREE (3):

        THE WEST HALF (W 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE NORTHEAST
QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW
1/4) OF SECTION 32, TOWNSHIP 21 SOUTH,

        RANGE 61 EAST, M.D.B.&M., CLARK COUNTY, NEVADA.

        EXCEPTING THEREFROM ALL THAT CERTAIN REAL PROPERTY CONVEYED TO CLARK
COUNTY BY DEED RECORDED APRIL 21, 1980 AS DOCUMENT NO. 1175338 OF OFFICIAL
RECORDS, CLARK COUNTY, NEVADA.

        PARCEL FOUR (4):

        THE WEST HALF (W 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF THE NORTHEAST
QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW
1/4) OF SECTION 32, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., CLARK COUNTY,
NEVADA.

        EXCEPTING THEREFROM THE NORTH 50 FEET AS CONVEYED TO CLARK COUNTY FOR
ROAD PURPOSES BY DEED RECORDED AUGUST 7, 1956 AS DOCUMENT NO. 85856, AND BY DEED
RECORDED AUGUST 19, 1982 AS DOCUMENT NO. 1570005, OFFICIAL RECORDS, CLARK
COUNTY, NEVADA, AND RE-RECORDED JUNE 4, 1998 IN BOOK 980604 AS DOCUMENT NO.
00116 OF OFFICIAL RECORDS.

        FURTHER EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE COUNTY OF CLARK
FOR ROAD PURPOSES BY DEED RECORDED JUNE 24, 1994 IN BOOK 940624 AS DOCUMENT NO.
01358 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AND RE-RECORDED JUNE 4, 1998 IN
BOOK 980604 AS DOCUMENT NO, 00116, OF OFFICIAL RECORDS.

        PARCEL FIVE (5):

        THE EAST HALF (E 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE NORTHEAST
QUARTER (NE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW
1/4) OF SECTION 32, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., CLARK COUNTY,
NEVADA.

        EXCEPTING THEREFROM ALL THAT CERTAIN REAL PROPERTY CONVEYED TO CLARK
COUNTY BY DEED RECORDED APRIL 21, 1980 AS DOCUMENT NO. 1175338 OF OFFICIAL
RECORDS, CLARK COUNTY, NEVADA.

6

--------------------------------------------------------------------------------


EXHIBIT "A"

LEGAL DESCRIPTION


        THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF THE SOUTHWEST QUARTER
(SW 1/4) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, DESCRIBED AS FOLLOWS:

        RESERVING TO NEVADA POWER COMPANY THE SOUTH 15 FEET AND THE WEST 29 FEET
OF PARCEL TWO (2), AS SHOWN BY MAP THEREOF IN FILE 102 OF PARCEL MAPS, PAGE 73,
IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

7

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.48
LEASE AGREEMENT
EXHIBIT "A" LEGAL DESCRIPTION
EXHIBIT "A" LEGAL DESCRIPTION
